Citation Nr: 1731695	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  08-24 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hiatal hernia.

2.  Entitlement to a rating in excess of 10 percent for pontine hemorrhage from a small cavernous hemangioma since January 13, 2008.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) from February 1, 2008, to December 31, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1981 to October 1984, January 1997 to October 1997, December 2003 to March 2005, and from February 2004 to February 2005, to include service in Southwest Asia and additional service in the Army Reserves.

This case is before the Board of Veterans' Appeals (Board) on appeal from October 2007 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The claims were previously remanded by the Board in December 2010 and August 2014.  

Pursuant to the August 2014 remand, an August 2014 rating decision extended the initial 100 rating for pontine hemorrhage from a small cavernous hemangioma to January 13, 2008.  Therefore, the issue on appeal remains whether a rating in excess of 10 percent is warranted since January 13, 2008.  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition, an October 2014 rating decision granted entitlement to a TDIU effective December 31, 2008.  As such, the remaining claim for a TDIU is limited to the period from February 1, 2008, to December 31, 2008.

The October 2014 rating decision also granted service connection for the remanded claims of entitlement to service connection for a left leg disability, right knee disability, and hypertension and granted a separate rating for dysphagia as a residual of the pontine hemorrhage from a small cavernous hemangioma.  As the awards of service connection for left leg disability, right knee disability, hypertension, and dysphagia are considered a full grant of the benefits, the claims are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issue of entitlement to a TDIU from February 1, 2008, to December 31, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that a hiatal hernia began in active service or is otherwise etiologically related to active service.

2.  No pontine hemorrhage has been present due to a small cavernous hemangioma since January 13, 2008. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hiatal hernia have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.  The criteria for a rating in excess of 10 percent for pontine hemorrhage from a small cavernous hemangioma have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8007 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. Hiatal hernia

The Veteran contends that a hiatal hernia is related to his active service, specifically reported that he began having symptoms of heartburn while deployed in Iraq.  He has not claimed any injury due to combat; rather he asserts that the food in the mess hall caused heartburn.  See 38 U.S.C.A. § 1154(b) (West 2014).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Initially, the Board notes that 38 C.F.R. § 3.317 (Compensation for certain disabilities occurring in Persian Gulf veterans) is not for application in this case as the Veteran has a diagnosed disability (hiatal hernia) accounting for his symptomatology.  

The Board further finds the preponderance of the evidence against a finding that the Veteran's hiatal hernia was incurred in any period of active service.  Service treatment records reflect no abdomen or genitourinary abnormalities on a July 1981 enlistment examination, November 1986, August 1991, January 1992, June 1996, September 1997, and March 2002 examinations.  The Veteran first sought treatment and was assessed with hiatal hernia in September 2007 based on endoscopy results.  

As such, the probative evidence of record establishes that the Veteran's hiatal hernia was not present during any period of active service.  Rather, the evidence demonstrates that a hiatal hernia began around 2007.  Moreover, the Veteran has not alleged that he was diagnosed or treated for hiatal hernia in service.  See 38 C.F.R. § 3.303(b).

Further, there is no competent evidence of a nexus between the Veteran's hiatal hernia and his military service.  

The September 2014 examination and medical opinion determined that the Veteran's hiatal hernia was less likely as not related to his periods of active service, and the Board finds this opinion to be highly probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  Here, the examiner is a VA physician that possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion reflects a review of the Veteran's claims file, to include relevant medical records and lay statements, and provides a persuasive rationale that the Veteran's hiatal hernia was not etiologically related to active service because he was not treated for gastro-esophageal symptoms in active service and post-service treatment and complaints began in 2007.  The examiner's opinion is consistent with the other evidence of record, to include a February 2005 post-deployment health assessment in which the Veteran reported no frequent indigestion or diarrhea during his deployment.  

The Board acknowledges the Veteran and other servicemembers' lay statements that the Veteran had symptoms of heart burn in active service that he treated with Tums.  Although the Veteran may sincerely believe that his hiatal hernia began in service, or is otherwise related to symptomatology in service, there is no indication that he has the training or experience required to render a competent opinion diagnosing the disorder or linking the disorder to service, to include any in-service symptoms of heartburn.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In summary, the preponderance of the evidence is against a finding that the Veteran's hiatal hernia caused or aggravated by service.  Thus, the claim for service connection is denied.  

II. Pontine hemorrhage from a small cavernous hemangioma

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

The Veteran's pontine hemorrhage from a small cavernous hemangioma is evaluated under Diagnostic Code 8007, for embolism of brain vessel, which assigns ratings based upon Organic Diseases of the Central Nervous System.  38 C.F.R. § 4.124a.  

The rating schedule provides a total 100 percent rating for six months after an active vascular condition, with a minimum rating of 10 percent thereafter for ascertainable residuals.  Therefore, to warrant a higher rating for the small cavernous hemangioma, the evidence would need to show additional brain bleeding since January 13, 2008, when the total evaluation for an active vascular condition terminated.  

The preponderance of the evidence is against a finding that the Veteran had any pontine hemorrhage from a small cavernous hemangioma since January 13, 2008.  VA treatment records indicate the Veteran was monitored for new bleeding and found no evidence of an active condition.  A July 2008 VA treatment record found the brain hemorrhage was stable.  A June 2009 VA treatment note reported a magnetic resonance imaging (MRI) scan showed a stable cavernoma of the pons without bleeding.  During a January 2009 VA examination, it was noted that the clinical history and follow-up imaging studies gave no indication of rebleeding.  A September 2014 examination found a stable small cavernous hemangioma based on a related MRI scan.

As the preponderance of the evidence is against a finding that the Veteran's small cavernous hemangioma has resulted in active bleeding or pontine hemorrhage since January 13, 2008, a rating in excess of 10 percent is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  

To the extent that the Veteran has reported residual disabilities related to the pontine hemorrhage from a small cavernous hemangioma, the Board notes that the Veteran is in receipt of separate evaluations for depression, mild supranuclear facial paresis, mild right supranuclear facial paresis, diplopia, dysphagia, and left arm weakness.  

With regard to the remaining claimed residual symptomatology of dizziness, headaches, and memory changes that have not been assigned separate evaluations, the Board finds a September 2014 medical opinion to be probative evidence against a finding that the Veteran has additional symptomatology described as dizziness, headaches, or memory changes related to his stable cavernous hemangioma.  The examiner identified all residuals of the hemorrhage to include diplopia, dysphagia, left-sided weakness, and hyperactive deep tendon reflexes.  The September 2014 medical opinion is consistent with the other competent evidence of record, to include July 2009 medical opinions finding no association between the cavernous hemangioma and headaches, dizziness, or claims memory loss.  A July 2009 medical opinion diagnosed tension headaches and opined that they were unrelated to the pontine hemorrhage because there was no evidence of rebleed, which would be the source of the headaches due to increased intracranial pressure.  The July 2009 examination also declined to diagnose the memory changes because no significant cognitive impairment was found on examination.  A July 2009 audiological examination noted complaints of dizziness and diagnosed right beating positional spontaneous nystagmus related to right peripheral vestibular dysfunction.  As noted in a November 2009 addendum medical opinion, right peripheral vestibular dysfunction was a spontaneous condition that anyone could develop and was not related to hemorrhage from a small cavernous hemangioma.  

Although the Veteran is competent to attest to things he experiences through his senses, such as headaches, memory changes, and dizziness, and may sincerely believe that the symptoms are residuals of his pontine hemorrhage from a small cavernous hemangioma, there is no indication that he has the training or experience required to link his reported symptoms to the pontine hemorrhage.  See Jandreau, 492 F.3d at 1377.  

The Board notes that the issue of entitlement to a TDIU from February 1, 2008, to December 31, 2008, is addressed in the remand section below.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for hiatal hernia is denied.

A rating in excess of 10 percent for pontine hemorrhage from a small cavernous hemangioma is denied since January 13, 2008.


REMAND

The Board finds additional development is warranted before the remaining claim of entitlement to a TDIU from February 1, 2008, to December 31, 2008, may be decided. 

In an August 2014 remand, the Board found that the issue of entitlement to a TDIU had been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted above, TDIU was granted effective December 31, 2008, the date the Veteran became schedularly eligible for a TDIU pursuant to 38 C.F.R. § 4.16(a).  From February 1, 2008, to December 31, 2008, the Veteran did not meet the criteria for a TDIU on a schedular basis as he was service connected for diplopia, 30 percent disabling; temporomandibular joint dysfunction, 20 percent disabling; pontine hemorrhage from a small cavernous hemangioma, 10 percent disabling; right knee meniscus tear, 10 percent disabling for loss of motion, and 10 percent disabling for subluxation; tinnitus, 10 percent disabling; left leg disability, 10 percent disabling; mild supranuclear facial paresis, 10 percent disabling; and high blood pressure, noncompensable, for a total disability rating of 70 percent with bilateral factor without a single disability rated at least 40 percent disabling.  Id.

However, the Veteran asserts he has been unemployable due to the pontine hemorrhage from a small cavernous hemangioma since April 2007 because his physicians told him he was unable to lift or exercise and he worked in a physical occupation lifting 100 pound bags into a machine.  The Veteran's DD Form 214 indicates he primarily served as a cable systems installer and maintainer.  Further, the medical evidence indicates the Veteran was unemployable from February 1, 2008, to December 31, 2008, because an increase in blood pressure could cause the cavernoma bleeding to recur such that the claim must be remanded for extraschedular consideration.  

An August 2007 memorandum from the Department of the Army advised that the Veteran was on medical profile that restricted any lifting or physical exertion.  A December 2007 neurosurgery note indicated that the Veteran's residual diplopia would hamper him in certain occupations requiring visual efficiency.  

In addition, VA treatment records noted the Veteran was unable to do any exertional activity due to the cavernous hemangioma.  A June 2008 VA treatment record indicated the Veteran should not do any activity that produces effort because the increase in pressure in the brain could induce new bleeding.  A July 2008 VA physical therapy note reported the Veteran wanted to be more active but his doctor would not allow him to do a lot of activities due to the brain cavernoma.  September 2008 VA neurosurgery treatment note indicated the Veteran should not work due to the condition because he was under observation due to a possibility that the cavernoma could bleed again at any time.  Finally, a November 2008 medical opinion by Dr. R.R.M. found the Veteran unable to work due to the pontine cavernoma with diplopia, dysphagia, left facial weakness, left cranial nerve palsy, and left-sided weakness and noted the Veteran would be unable to obtain a low profile job due to his high school level education.

As the Board cannot award TDIU under 4.16(b) in the first instance, the issue must again be remanded so that the Director of Compensation may consider whether a TDIU is warranted on an extraschedular basis.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Accordingly, the case is REMANDED for the following actions:

1.	Refer the claim of entitlement to TDIU to the Director of Compensation for consideration of an extraschedular rating pursuant to 38 C.F.R. § 4.16(b).

2.	After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



